Citation Nr: 0844769	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  98-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability from April 18, 1991 to February 
1, 1995.

2.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability from February 2, 1995.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision or decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal has been before the Board on two prior occasions.  
In August 2005, the Board characterized the issues on appeal 
as stemming from the original grants of service connection.  
Thus, the issue was whether a higher initial or staged rating 
could be assigned for either knee from the date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

At that time, the Board remanded to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), to obtain 
additional records, and to afford the veteran a VA orthopedic 
examination.  The VA examination was performed in March 2006.

In December 2006, the Board again found that the veteran's 
appeal stemmed from the original grants of service 
connection.  See Fenderson, supra.  The Board found that an 
additional remand was necessary in order for the Appeals 
Management Center (AMC)/RO to attempt to locate missing 
records from the file.  The missing records included the 
claim on appeal, the rating decision and the notice of 
disagreement.  At that time, the Board also noted that the 
claims file contained the cover letter to an April 1998 
statement of the case, but not the contents.  The Board 
directed that the AMC/RO attempt to obtain these missing 
documents.  The Board also directed that the examiner who 
performed the March 2006 VA examination complete an addendum 
regarding function loss of the knees due to symptoms such as 
pain or weakened movement.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

After review of the subsequently accomplished development, 
the Board finds that the directives of the August 2005 and 
December 2006 Board remands have been substantially 
satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board further discusses this post-remand 
development below.

Remaining missing from the claims file are certain key 
adjudicatory documents.  The claims file, however, now 
contains a complete copy of the April 1998 statement of the 
case; this is the earliest adjudicatory document of file.  
This document lists the issues as "evaluation of Status post 
meniscectomy, left knee currently evaluated as 20 percent 
disabling" and "evaluation of Right knee condition 
currently evaluated as 20 percent disabling."  The statement 
of the case records the claim as received in December 1996.  
This document indicates that the claims on appeal are 
increased rating claims and not claims stemming from the 
initial grants of service connection.  

The Board has previously characterized the issues on appeal 
as encompassing the time from service connection, however, 
and the record remains somewhat unclear due to the missing 
records; therefore, the Board will continue to consider this 
longer period under appeal.  As there is some indication, 
however that the appeal stems from increased rating claims 
the Board will also evaluate whether the veteran has been 
provided adequate VCAA notice for increased rating claims.  
See Vazquez-Flores, 22 Vet. App. 37 (2008).  Under these 
circumstances, there is no prejudice to the veteran  

The veteran testified before a hearing officer at the RO in 
July 1998.  The veteran testified before the undersigned 
Veterans Law Judge in May 2005.  Transcripts of these 
hearings have been associated with the claims file.

As noted in the previous Board remands, the veteran has 
raised a claim of secondary service connection for 
gastrointestinal disease as secondary to medication taken for 
the service-connected knee disabilities.  See 38 C.F.R. 
§ 3.310.  The RO is to take appropriate action regarding this 
claim.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  For the period from April 18, 1991 to February 1, 1995, 
the veteran's service-connected right knee disability was 
manifested by no more than slight instability and arthritis 
established by X-ray examination with some pain on motion; it 
was not manifested by ankylosis, dislocation or removal of 
cartilage, subluxation, frequent periods of locking with 
effusion into the joint, or compensable limitation of 
extension or flexion.

3.  For the period beginning February 2, 1995, the veteran's 
right knee disability has been manifested by slight 
instability and arthritis with some pain on motion; the 
preponderance of the evidence is against a finding of 
ankylosis, subluxation, dislocation or removal of cartilage, 
frequent periods of locking with effusion into the joint or 
compensable limitation of extension or flexion.

4.  The available evidence of record indicates that the 
veteran's service-connected left knee disability, which 
includes a history of a meniscectomy, is manifested by 
arthritis established by X-ray findings and painful motion; 
the preponderance of the evidence is against ankylosis, 
recurrent subluxation or more than slight instability, 
frequent episodes of locking with pain and effusion into the 
joint, or compensable limitation of extension or flexion.



CONCLUSIONS OF LAW

1.  For the period from April 18, 1991 to February 1, 1995, 
the criteria for a rating in excess of 10 percent for 
instability of the right knee disability were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.71, 4.71a, Diagnostic Codes 
5257, 5258 (2008).

2.  For the period from April 18, 1991 to February 1, 1995, 
the criteria for a separate 10 percent rating for arthritis 
of the right knee with pain on motion, but no more than 10 
percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5256, 
5260, 5261 (2008); VAOGCPREC 23-97 and VAOGCPREC 9-98.

3.  For the period beginning February 2, 1995, the criteria 
for a rating in excess of 20 percent for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261).

4.  The criteria for a rating in excess of 20 percent for 
residuals of a meniscectomy of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court is also cognizant of the Court's recent decision in 
Vazquez-Flores, 22 Vet. App. 37 (2008).  The Court found 
that, at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The veteran has been issued VCAA notification letters in 
November 2003, September 2005, and February 2007.  Through 
these letters, the veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the February 2007 letter 
provided the veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

The February 2007 VCAA notification letter also specifically 
informed the veteran to send in copies of the missing 
adjudicatory documents, including the rating decision 
granting service connection, and any other document dated 
prior to April 1998.

The February 2007 VCAA letter did not contain the level of 
specificity set forth in Vazquez-Flores.  However, as 
discussed below, the presumed error raised by such defect is 
rebutted because of evidence of actual knowledge on the part 
of the veteran, through statements made by her and on her 
behalf.  See, e.g., transcript of Travel Board hearing, May 
2005.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The February 2007 letter listed types of evidence that the 
veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the veteran.  

Further, in the veteran's July 1998 RO testimony and May 2005 
Board testimony, the veteran discussed the effect of his 
disability on his ability to work, including the amount of 
time he takes off work.  Significantly, the Court noted in 
Vazquez-Flores that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez, 
supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Based on the February 2007 letter and the veteran's 
testimony, the Board finds that the veteran has demonstrated 
such an awareness and, therefore, the first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

The veteran was issued a copy of Diagnostic Codes 5257 and 
5258, located in 38 C.F.R. § 4.71a, that provide criteria for 
rating knee disabilities in the April 1998 statement of the 
case.  In a May 2006 supplemental statement of the case, the 
veteran was issued copies of Diagnostic Codes 5256, 5260 and 
5261, also located in 38 C.F.R. § 4.71a, which provide 
additional criteria for rating knee disabilities.  From this 
notice a reasonable person could understand what evidence and 
information is necessary to substantiate entitlement to a 
higher rating under the schedular criteria for knee 
disabilities.  As a reasonable person could understand from 
this document the evidence that was needed to substantiate 
the claims, the second element listed above is substantially 
satisfied.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Accordingly, there could be no prejudice if the 
purpose behind the notice has been satisfied; that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of the claims.

In addition, the February 2007 letter informed the veteran 
that when a disability is service connected a disability 
rating is assigned and that, depending on the disability 
involved, VA assigns a rating from 0 to 100 percent, and that 
VA uses a schedule for evaluating disabilities.  The Board, 
therefore, finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2007 VCAA letter noted above was issued pursuant to 
a Board remand, and therefore, after the RO decision that is 
the subject of this appeal.  The Board is cognizant of recent 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the November 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including the March 2006 VA examination and 
February 2007 addendum, obtained pursuant to Board remands.  
The Board finds that the examination report and addendum are 
adequate for rating purposes.  Thus, there is no duty to 
provide another examination.  38 C.F.R. §§ 3.326, 3.327. 

The record now contains copies of previous VA examinations.  
The claims file includes a record of a request for copies of 
outpatient treatment records relating to the knees from July 
1991 to the date of this request (September 2005).  
Additional VA treatment records were subsequently obtained.  
The veteran has not identified additional VA records or 
private medical records which he has requested VA assist in 
obtaining.

The Board is cognizant, however, that there remains missing 
from the claims file copies of adjudicatory documents and the 
veteran's letters/documents, to include the original claim 
and rating decision.  As indicated above, the February 2007 
VCAA notification letter specifically requested the veteran 
send in such documents that he may have had in his 
possession.  The claims file indicates that the veteran has 
sent in some such documents.  

The claims file also contains copy of a February 2007 letter 
from the AMC to the RO requesting assistance in 
obtaining/recreating the missing documents.  There is no 
evidence of a response from the RO.  The Board, however, 
cannot find any purpose in remanding again in order to 
attempt to obtain additional documents.  It is clear that the 
records became separated from the file years ago and are not 
available.  Further, the claims file appears to contain all 
the pertinent medical records and competent evidence in this 
appeal regarding the severity of the veteran's service-
connected knee disabilities and the Board is evaluating the 
entire time from the date of service connection.  There is no 
indication that an additional attempt would lead to the 
finding of additional records.  Remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant is to be avoided).  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board has previously found that veteran has challenged 
the initial disability ratings assigned to the service-
connected knee disabilities by seeking appellate review.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The record indicates that there is arthritis is the knees.  
X-ray (right knee) and MRI (bilaterally) evidence confirms 
that there are degenerative changes.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion. See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5256 through 5263, also located in 38 C.F.R. 
§ 4.71a, provide rating criteria for disabilities of the knee 
and leg.  Diagnostic Code 5256 provides rating criteria for 
ankylosis of the knee.  Diagnostic Code 5257 provides 
compensation for disability due to subluxation or instability 
of the knee.  Slight recurrent subluxation or lateral 
instability is rated at 10 percent disabling.  Moderate 
subluxation or lateral instability is rated at 20 percent 
disabling and severe subluxation or lateral instability is 
rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively. 
Diagnostic Code 5258 provides that a 20 percent rating will 
be assigned when there is dislocate semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9-
98.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited 
to 5 degrees, assignment of a 10 percent rating when there is 
evidence of extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, and higher 
evaluations for more severely limited extension.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.

Factual Background

In the May 1998 VA Form 9 (substantive appeal), the veteran 
asserted that his knee disabilities continued to deteriorate.  
He noted constant pain and indicated he was on pain 
relievers.  He wrote that he had to take breaks during work, 
and had difficulty walking.  Running was not possible.  He 
could not climb ladders or do many chores at work or around 
the house.

The veteran underwent a VA examination in May 1992.  The 
veteran complained of bilateral knee pain.  The veteran 
reported that his right knee "locked" and "ground."  
There was slight gapping on varus stress of the left knee.  
Physical examination revealed tenderness on the right knee 
and left knee in the medial parapatellar area.  There was 
also a "small palpable, movable mass" in the inferior 
parapatellar area of the right knee.  There was slight 
gapping on varus stress on the left knee and 1+ effusion.  
Range of motion revealed extension to 0 and flexion to 130 
degrees.  X-ray reports were read to show patella alta of the 
left knee.  Diagnosis was to rule out internal derangement of 
the bilateral knees and arthritis of the knees.

A June 1994 X-ray of the right knee showed severe 
degenerative changes of the medial aspect.  Impression was 
degenerative changes with swelling.

The claims file includes record of a February 1995 VA 
examination.  The veteran reported locking of both knees, 
right much worse than left.  The examiner found that the 
veteran's gait was physiologic (normal).  There was mild 
effusion of both knees.  There was a small, hard mass below 
the inferior pole of the right patella.  There was normal 
strength.   The examiner found minimal/mild laxity of the 
right lateral collateral ligament.  Range of motion testing 
revealed extension to 0 and flexion to 118.  Diagnosis was 
bilateral knee internal derangement.

The claims file contains record of a November 1995 VA MRI of 
the left knee.  No evidence of meniscal tear was identified.  
Degenerative changes, however, were noted in the anterior and 
posterior horns of the medial meniscus.  A separate November 
1995 MRI of the right knee also revealed degenerative changes 
of the lateral meniscus.

The veteran underwent a VA examination in December 1998.  He 
complained of intermittent pain bilaterally with stiffness, 
swelling, locking and giving way in the right knee.  The 
veteran, at times, used an elastic brace and straight cane.  
There was occasional right knee instability according to 
history.  

Physical examination revealed range of motion was 0 to 120 
degrees, noted to be painful at the end of flexion.  
Stability was noted to be within normal limits bilaterally.  
The examiner found that the right knee had an infrapatellar 
calcification, likely due to an old trauma.  

The veteran underwent an additional VA examination in 
November 2003.  Medical history included intermittent pain, 
stiffness, swelling, and giving way of the right knee.  The 
veteran's work as a maintenance mechanic was noted to 
aggravate pain.  The veteran used an elastic knee brace at 
work.

Range of motion was from 0 to 120 degrees in the right knee.  
There was painful motion over 115 degrees.  Range of motion 
was from 0 to 130 in the left knee.  There was guarding of 
movement in the right knee.  There was normal ambulation with 
an assistive device.  There was mild anterior instability of 
the right knee.  X-rays revealed calcified foreign body in 
the soft tissues adjacent to the patellar tendon.  X-rays of 
the left knee were read as normal.  The diagnosis was 
bilateral patellofemoral syndrome, right more than left.

The veteran testified before the Board in May 2005.  He 
reported that he had used four types of braces and had 
intense bilateral knee pain two to three times a week.  The 
veteran further testified that he had used over a 100 hours 
of sick leave during the last year.  He indicated that he had 
fallen down and that he iced his knees, as treatment.  The 
also stated, in essence, that he was able to due his job 
because of his supervisors flexibility/understanding.

At the time of hearing, the veteran submitted evidence that 
he used 52 hours of sick leave during 2004 and 56 hours of 
sick leave between January 1, 2005 and May 23, 2005.  These 
records do not indicate the reason the veteran used sick 
leave.

Pursuant to Board remand, the veteran underwent another VA 
examination in March 2006.  The examiner noted review of the 
medical records.  The veteran was noted to be a maintenance 
mechanic.  There was no history of surgical intervention on 
the knees except for suturing of the wound on the left.  He 
took no medications for the knees and did not attend physical 
therapy.  The veteran reported pain of 2 (out of a 1 to 10 
scale) which goes to 7-8 when flare-ups after using the knee 
joints in a kneeling position at his job.  He indicated that 
his right knee disability was compromising his level of work.  
The veteran gave a history of weakness, stiffness, swelling 
on and off, and instability of the knees.  Flare-ups three 
times a month.  With help of his supervisor, the veteran does 
not do those jobs that involve too much kneeling down.  He 
was reported to be able to walk up to one hour without pain.  
The said that his work supervisor "takes care of him" due 
to his long service, even though the supervisor has noted 
that the veteran activities are compromised.  He did not wear 
the provided pull-on braces more than three to four times a 
year.  

Physical examination revealed normal gait without any 
abnormal body posture.  The examiner found that the veteran 
did not appear to be in severe pain or appreciable pain 
during the examination of gait.  Examination of the right 
knee indicated a negative grinding test.  Range of motion was 
from 0 to 120 degrees with pain beyond 120.  Repetitive 
motion increased pain and reduced motion 20 degrees.  The 
collateral ligaments were intact.  The knee joint was found 
to be completely stable on stress testing.  There was no 
palpable effusion or synovial thickening.  The examiner did 
note that there was a palpable nodule in the infrapatellar 
area over the bursa area, which was subcutaneous and outside 
the knee joint.  It was tender to pressure.  

Examination of the left knee revealed that the joint was 
stable.  There was an audible clicking, however, of the 
patella on the left knee, more than on the right knee.  Range 
of motion was also 0 to 120 degrees.  Repetitive motion 
reduced the range of motion by 20 degrees.  The diagnosis was 
chronic internal derangement of both knees with 
chondromalacia patella and patella Alta left knee and 
infrapatellar cystic lump of the right knee joint with 
calcific deposit within the cyst.

In a February 2007 addendum, the examiner opined that it is 
at least as likely as not that the veteran has additional 
functional loss (of motion) due to weakness and excess 
fatigability during the flare ups of pain of the both knee 
joints.  The Board notes that this additional loss was 
quantified as 20 degrees in the March 2006 VA examination.

Analysis

The Board has thoroughly considered the medical evidence of 
record, cognizant of the missing records.  The Board is also 
aware of the fact that through the years of this appeal the 
medical evidence has indicated fluctuations in the severity 
of the disability and the veteran's treatment.  In this 
regard, the March 2006 VA examination did not show any right 
knee instability, although the Board finds that, as outlined 
below, this is the basis on which a 10 percent rating was 
warranted.  In addition, while earlier X-rays showed 
degenerative changes, X-rays reviewed at the time of the 
November 2003 VA examination were read as normal.

The Board has considered the veteran's knee disabilities 
under all relevant criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261.  There is no 
evidence of ankylosis, impairment of the tibia and fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262, 5263.  Although the veteran has reported painful 
motion, there is no evidence that there is limitation of 
motion to the compensable degree in flexion or extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

As to whether the veteran's right knee should be rated under 
Diagnostic Code 5258, there is no evidence of surgery on this 
knee or dislocated cartilage.  Moreover, the medical evidence 
does not show frequent episodes of locking with pain and 
effusion into the joint.  (Emphasis added.)   

Further, regarding the right knee, while there is evidence of 
slight instability, the current 10 percent rating takes such 
into account under Diagnostic Code 5257.  As there is no 
medical evidence of more than slight instability of the right 
knee during this first period of time, or any subluxation, a 
rating in excess of 10 percent is not warranted for 
instability of the right knee. 

Regarding entitlement to a separate rating for arthritis, 
however, the Board notes that upon the May 1992 VA 
examination, the examiner noted that a diagnosis of arthritis 
had to be ruled out.  A June 1994 X-ray showed severe 
degenerative changes of the medial aspect of the right knee.  
The Board finds, therefore, that a separate 10 percent rating 
arthritis with pain on motion of the right knee is warranted 
prior to February 1, 1995.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003; VAOGCPREC 23-97 and VAOGCPREC 9-98.  
As there is no indication of compensable loss of flexion or 
extension, even with consideration of pain, weakness, fatigue 
and other DeLuca factors, a rating in excess of 10 percent 
for the veteran's arthritis of the right knee with some pain 
on motion is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Subsequent to February 2, 1995, medical and X-ray evidence 
showed continued entitlement to a separate 10 percent rating 
for arthritis.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  
In addition to the X-ray confirmation of arthritis, there is 
medical evidence of pain on motion of the left knee.  See 
38 C.F.R. § 4.59, VAOGCPREC 23-97; VAOGCPREC 9-98.  There 
continues to be evidence of slight but no more than slight 
instability and, as noted above, there is no medical evidence 
of subluxation or frequent periods of locking with effusion 
into the joint.  Thus, the current 20 percent rating takes 
these findings into account.  38 C.F.R. § 4.71a, Diagnostic 
codes 5003, 5257, 5260, 5261.  Therefore, a rating is excess 
of 20 percent for the veteran's right knee disability for the 
period beginning February 2, 1995 is not warranted.

Regarding the left knee, although the May 1992 VA examination 
included a finding of "slight gapping on varus stress," 
subsequent medical evidence does not show  subluxation or 
more than slight instability.  The available evidence of 
record indicates that the veteran's service-connected left 
knee disability, which includes a history of a meniscectomy, 
is manifested by arthritis established by X-ray findings and 
painful motion but there is no medical evidence of 
subluxation or frequent episodes of locking with pain and 
effusion into the joint or compensable limitation of 
extension or flexion.  (Emphasis added.)  Under these 
circumstances, a rating in excess of 20 percent for a left 
knee disability is not warranted.  

As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, the Board finds no basis on the evidence of 
record that would substantiate higher ratings based on such 
criteria.  Specifically, there is no medical evidence to show 
that pain or flare-ups of pain, supported by objective 
findings, results in additional limitation of motion of 
either knee to a degree that would support higher ratings 
under either Diagnostic Code 5260 or 5261.  Nor is there 
evidence of fatigue, weakness, incoordination or any other 
relevant symptom or sign that results in such additional loss 
of motion of either knee.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has testified that his service-
connected knee disabilities has compromised his work and 
caused him to take sick leave.  The Board, however, finds 
that there has been no showing by the veteran that either 
knee disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  (Emphasis added.)  In 
the absence of requisite factors, the criteria for submission 
for assignment of extraschedular ratings for these 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board finds that, aside from the grant of a 
separate 10 percent rating for arthritis of the right knee 
with pain on motion prior to February 2, 1995, the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for ratings in excess of 10 percent 
for a right knee instability from April 18, 1991 to February 
1, 1995, an initial or staged rating in excess of 10 percent 
for arthritis of the right knee with painful motion prior to 
February 2, 1995; a rating in excess of 20 percent for a 
right knee disability from February 2, 1995; and an initial 
or staged rating in excess of 20 percent for residuals of a 
meniscectomy of the left knee must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

















ORDER

Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee, from April 18, 1991 to 
February 1, 1995, is denied.

For the period from April 18, 1991 to February 1, 1995, the 
criteria for a separate initial 10 percent rating for 
arthritis of the right knee with pain on motion, but no more 
than 10 percent, is granted.

Entitlement to an initial or staged rating in excess of 20 
percent for a right knee disability from February 2, 1995 is 
denied.

Entitlement to an initial or staged rating in excess of 20 
percent for residuals of a meniscectomy of the left knee is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


